Citation Nr: 1225025	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  07-34 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel







INTRODUCTION

The Veteran served on active duty from August 1970 to August 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Jackson, Mississippi, VA Regional Office (RO).  

The Board notes that a review of Veteran's electronic Virtual VA eFolder includes a December 2011 rating decision in which the RO granted nonservice-connected pension.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In addition, upon further review, the Board notes that in response to the November 2006 rating decision on appeal, in which service connection for a back disorder and entitlement to TDIU were denied, the Veteran filed a timely notice of disagreement.  In March 2007, a Statement of the Case (SOC) was issued addressing both issues.  A VA Form 21-4138 received in October 2007, in which the Veteran referenced an injury to the lumbar spine during service, is noted to have been accepted in lieu of a VA Form 9 (Appeal to Board of Veterans' Appeals) in regard to the issue of entitlement to service connection for a back disorder.  

By letter dated October 31, 2007, the RO notified the Veteran that since the issue of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was not addressed in the October 2007 VA Form 21-4138 (accepted in lieu of a VA Form 9), the issue was deemed withdrawn.  Moreover, the RO did not certify a TDIU claim to the Board.  In light of the Board's decision granting service connection for lumbar strain with arthritis and disc disease, the Veteran's December 2007 VA Form 9 in which he reported that he was unable to work due to his back disability the July 2011 written argument submitted by The American Legion, the Board finds that the record raises a claim of entitlement to a TDIU.  The Board does not have jurisdiction over this issue and it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

FINDINGS OF FACT

Lumbar strain with arthritis and disc disease had its onset in service. 


CONCLUSION OF LAW

Lumbar strain with arthritis and disc disease was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for lumbar strain with arthritis and disc disease.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As reflected in both of the April 2009 VA examination reports, the Veteran essentially asserts he has a back disorder as a result of having stepped into a hole and falling into a tree during AIT training in service.  Service treatment records reflect complaints of low back pain in November 1970, and an April 1971 record noting complaints of chronic low back pain reflects mild scoliosis.  Records dated in October 1971 note a sudden onset of low back pain while digging and the examiner reported point tenderness with flexion at L2-L4 and mild spasm.  In addition, a November 1971 record notes an injection of Robaxin into each gluteal muscle in association with back pain and an orthopedic evaluation was recommended.  A February 1972 referral notes chronic low back pain, and the orthopedic clinic report reflects findings to include lumbosacral pain with "stepoff," and the impression was chronic low back pain.  A May 1972 record reflects massage was recommended for back pain, and a July 1972 orthopedic clinic record notes a history of back pain since basic training, with tenderness of the paralumbar muscle groups with x-ray evidence of narrowing at the L5 junction.  A November 1972 orthopedic referral for chronic back pain notes apparent chronic strain, noting x-ray evidence of mild narrowing of the lumbosacral junction.  A March 1973 record reflects complaints of low back pain with physical training, and while the April 1973 separation examination report shows the spine and musculoskeletal system were normal, trouble with the back was reported to have had an onset three years earlier and pain with any strenuous activity was noted.  

In addition, a VA computed tomography (CT) scan in February 1998 showed a central disc bulge at L4-5 and early facet joint disease, and x-ray examination showed a mild compression at L1, noted to be possibly due to an old injury.  A January 2001 record notes a history of chronic low back pain since basic training in service, and a motor vehicle accident in 1998 was noted to have reportedly aggravated the pain.  In addition, a November 2004 record reflects medication was prescribed for an exacerbation of low back pain.  

The Board notes that while the December 2008 VA examiner stated that it was less than likely that the Veteran's lumbar strain led to the compression fracture and degenerative arthritis, and that the lumbar spine condition was more likely age-related or possibly from a motor vehicle accident in 1998, in a September 2008 private report, the doctor noted the Veteran's history of having slipped and fell during service with continuing back pain since service.  

The Board notes that a private opinion cannot be rejected solely because it is based upon a history supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Moreover, the Court has held that a claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake.  The critical question is whether the medical opinion is credible in light of all the evidence.  In this case, the history noted in the private opinion is supported by the evidence, to include the contemporaneous service treatment records.  

In this case, service treatment records are replete with relevant findings and the Veteran's consistent report of continuity of symptoms since separation lends credibility to his assertions, particularly in light of the supporting contemporaneous evidence.  In addition, the Board finds the evidence to be in at least equipoise, and thus, resolving any doubt in the Veteran's favor, service connection is warranted for lumbar strain with arthritis and disc disease.  Consequently, the benefit sought on appeal is granted. 


ORDER

Service connection for lumbar strain with arthritis and disc disease is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


